Citation Nr: 0520739	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for the cause of death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1943 to December 
1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The appellant has submitted new and material evidence with 
regard to her claim for VA benefits.  

2.	The immediate cause of the veteran's death was adult 
respiratory distress syndrome and ruptured cerebral aneurysm.  

3.	At the time of the veteran's death, service connection was 
in effect for combat-related scars, bilateral hearing loss, 
and tinnitus.    

4.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's cause of death relates to  his 
service.  
  


CONCLUSIONS OF LAW

1.	The appellant has submitted new and material evidence that 
warrants reopening her claim for VA benefits.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in effect 
prior to August 29, 2001), 20.200, 20.302 (2004).   

2.	The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1154, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.	The Merits of the Claim for VA Benefits

The appellant maintains that her husband's exposure to an 
explosion during World War II caused him a closed head 
injury, which subsequently resulted in his death in March 
1990 from a ruptured cerebral aneurysm.  

The evidence of record shows that the veteran served in 
France, Belgium, and Germany during World War II.  The 
veteran was awarded the Purple Heart Medal for shrapnel and 
gunshot wounds to his legs.  In November 1950, VA service 
connected the veteran's scars reflecting his wounds from 
combat, and his bilateral hearing loss and tinnitus.    

In support of her claim, the appellant submitted a citation 
reflecting a medal awarded to the veteran during his service 
in Europe.  The veteran received the Soldier's Medal for 
"Distinguished heroism".  The citation noted that, in the 
midst of gasoline tanks set on fire by a "near shell 
burst", the veteran unloaded ammunition and grenades from a 
burning "Half-Track".  

The appellant also submitted a medical nexus opinion from a 
private neurologist.  This physician stated that, based upon 
the nature of the veteran's death-causing aneurysm, he 
supported the appellant's claim that the veteran "sustained 
a traumatic cerebral aneurysm as the result of a concussive 
closed head injury in 1944[.]" 

The RO solicited an additional medical opinion from the Ohio 
State University Medical Center.  In response, a private 
physician opined that it is at least as likely as not that an 
in-service head injury related to explosion was the 
underlying cause of the veteran's cerebral aneurysm.  As did 
the previous physician, this physician noted the nature of 
the aneurism as support - i.e., the physician noted that the 
veteran's aneurysm displayed the features of a post-traumatic 
result from injury.  

The RO again solicited an additional medical nexus opinion.  
In response, a VA physician stated that, based on the length 
of time between service and aneurysm, he found it highly 
speculative to connect service and death.  He stated that he 
would not be able to opine that the "remote head injury was 
the cause of the bleed in Mr [redacted] demise."

The RO denied the appellant's claim because the evidence of 
record lacks evidence showing that the veteran was medically 
treated for a head injury during World War II.  The RO noted 
in its denial that, the medical opinions relying on the 
assumption that a head injury did occur, were not probative 
or persuasive.  

The appellant originally filed her claim for VA benefits in 
January 1994.  The RO denied her claim in June 1994, which 
the appellant objected to in a December 1994 notice of 
disagreement.  In response, the RO affirmed its denial in a 
January 1995 statement of the case.  The appellant did not 
later perfect an appeal to the Board via the filing of a VA 
Form 9 substantive appeal.  Accordingly, the RO's June 1994 
decision subsequently became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).  The appellant again 
filed her claim for VA benefits in March 2001.  As such, the 
Board, before addressing the merits of the appellant's claim, 
must first determine whether new and material evidence had 
been submitted to warrant the reopening of the appellant's 
claim to VA benefits.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
appellant's claims in this case were filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

The Board must now determine whether the RO correctly decided 
in its September 2001 rating decision to reopen the 
appellant's claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Hickson v. West, 12 Vet. App. 247, 251 (1999).  
  
In support of the effort to reopen her claim, the appellant 
submitted a favorable medical nexus opinion from a private 
neurologist.  This is new information associated with the 
claims folder since the last final rating decision in June 
1994.  Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the new 
information is material.  With previous evidence of record, 
this evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The evidence contributes to a more 
complete picture of the circumstances surrounding the cause 
of the veteran's death.  Hodge, 155  F.3d at 1363.  
Previously, the issue of the etiology of the veteran's 
aneurysm had not been explored.  The new private medical 
evidence adds clarity to this aspect of the appellant's 
claim.  

Having found that new and material evidence has been 
submitted to reopen the appellant's claim, the Board will now 
address the merits of her claim to VA benefits.  DIC benefits 
may be paid to a veteran's surviving spouse in certain 
instances, including when a veteran dies of a service-
connected disability.  38 U.S.C.A. § 1310.  A veteran's death 
will be considered as having been due to such a disability 
when the evidence establishes that the disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312.  The principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The evidence of record clearly demonstrates that a cerebral 
aneurysm contributed to the veteran's death in March 1990.  
The death certificate provided by the appellant demonstrates 
this.  The Board must now determine whether the preponderance 
of the evidence supports a finding that the veteran incurred 
an in-service head injury, and whether medical evidence 
provides a nexus between the veteran's aneurysm and the 
purported in-service injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  On these two issues, the Board finds the 
evidence in equipoise.  In short, there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove that, first, the veteran 
incurred an in-service head injury, and second, that the 
purported injury relates to the aneurysm he experienced in 
March 1990.  38 C.F.R. §§ 3.102, 3.310(a).  

Regarding the appellant's claim that the veteran incurred an 
in-service head injury:  On the one hand, the record is 
absent of evidence indicating that the veteran incurred or 
was treated for a head injury while in service.  The record 
notes other injuries the veteran certainly incurred, such as 
his scars from shrapnel and bullet wounds to his lower 
extremities, and his hearing loss and tinnitus disorders.  
But the record is absent of medical evidence central to this 
issue.  And the record is absent of complaints, diagnoses, or 
treatment for head trauma following service.  On the other 
hand, the appellant submitted evidence in the form of a 
citation which clearly shows that the veteran was exposed to 
an explosion during service.  And, as the veteran clearly 
served in combat, the Board will apply, derivatively, the 
relaxed evidentiary standards of 38 U.S.C.A. 1154(b) to the 
appellant's claim.  See 38 U.S.C.A. 1154(b).  

In sum, the Board finds the evidence in balance.  As such, 
the Board, granting the appellant the benefit of the doubt, 
finds that the veteran incurred an in-service head injury.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Regarding the medical nexus evidence between the purported 
in-service injury and the cerebral aneurysm:  On  the one 
hand, two separate physicians - one at the behest of the RO - 
found that the veteran's aneurysm likely related to an in-
service trauma to the head.  The Board finds persuasive the 
rationale found in these opinions, moreover, which noted that 
the nature of the aneurysm supported the conclusion that it 
was trauma related.  On the other hand, the record contains a 
medical nexus opinion from a neurosurgeon stating that it 
would be highly speculative to connect an in-service head 
injury with the aneurysm.  The Board notes particularly that 
the approximately 45-year period between alleged injury and 
death supports this physician's skeptical assessment.  
As there is conflicting medical evidence of record on the 
issue of whether the veteran's death related to service, the 
Board must weigh the credibility and probative value of this 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Under this guidance, the Board 
finds the favorable and unfavorable evidence pertaining to 
the appellant's claim persuasive and of probative value.  
Given this equipoise, the Board grants the appellant the 
benefit of the doubt, and finds that medical evidence of 
record supports a nexus between an in-service injury and 
cause of death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 55-56.
 
Hence, in granting the appellant the benefit of the doubt, 
the Board finds that the record does not preponderate against 
the appellant's claim that the veteran's cause of death was 
service connected.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.    



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


